Brown, J.
(concurring). While I agree generally with the result proposed by *907the majority, I write separately to make some observations regarding the requirements for the reversal of convictions in cases of duplicative offenses.
The parties here agree, as they must, that where a defendant, in a single proceeding, is convicted of duplicative offenses, both convictions cannot stand, at least absent express statutory authority for such multiple punishments. See Commonwealth v. Vick, 454 Mass. 418, 435 (2009). For these purposes, convictions are deemed duplicative when the offenses charged are based on a single act, and they are either identical or the elements of one are a subset of the elements of the other. See Commonwealth v. Arriaga, 44 Mass. App. Ct. 382, 383-386 (1998). In the latter case, the offense with fewer elements is said to be “included” within the offense with more elements. See Commonwealth v. Pi-leeki, 62 Mass. App. Ct. 505, 515-518 (2004) (Brown, J., concurring).
Where duplicative convictions are obtained, the remedy in the Commonwealth, as the majority observes, has customarily been “to vacate both the conviction and sentence on the lesser included offense” (emphasis added). Ante at 904, quoting from Commonwealth v. Mello, 420 Mass. 375, 398 (1995). See Commonwealth v. Hoilett, 430 Mass. 369, 376 (1999). Here, strict application of that rule would compel us to vacate the conviction and concomitant sentence for possession with intent to distribute, G. L. 94C, § 32A(c), because that offense is included within the crime of trafficking, G. L. c. 94C, § 32E(6)(1), of which the defendant was also convicted, despite the fact that a harsher penalty was imposed in connection with the former charge. However, while § 32A(c) is inarguably included within § 32E(A)(1), it is not so clear that it is the “lesser” offense; indeed, the phrase “lesser included offense” may, in some cases (including this case) amount to a contradiction.
As early as the decision in Kuklis v. Commonwealth, 361 Mass. 302, 308 (1972) (Kuklis), the Supreme Judicial Court grappled with the issue of the appropriate remedy in cases of duplicative convictions. There, the defendant had been convicted of being present where a narcotic drug is kept, possession of a narcotic drug, and possession of a narcotic drug with intent to sell. Id. at 303. The court concluded that the first two offenses were both included within the third, so that the separate judgments as to all three imposed by the trial judge could not stand. Id. at 307-309.
In deciding which of the convictions to reverse, the court in Kuklis looked to Green v. United States, 274 F.2d 59, 61 (1st Cir. 1960). In Green, the court stated:
“Strictly, consecutive or otherwise, we hold that petitioner should have received only a single sentence. But we do not agree with him that by the imposition of the 20-year sentence on Count 1 the court ‘exhausted its power’ to go any further. Many cases have discussed the general problem of an erroneous number of sentences, applying various theories, but, it has been pointed out, ‘in every instance the sentence on the count which carried with it the greater penalty was held valid.’. . . We concur in that result.”
Id. at 61. The court in Kuklis, 361 Mass. at 309, expressly relying on Green v. United States, supra, vacated the defendant’s convictions as to the crimes for which he received lesser sentences, and affirmed the judgment as to the crime *908for which he received the longest sentence.1 In so doing, the Supreme Judicial Court held that “[a]ny one of the three judgments, but no more than one, may properly be affirmed by us. In these circumstances, we conclude that the sentence imposed on the most serious crime is valid.” Ibid.
In this way, Kuklis embodies two important, but separate concepts. First, convictions for a crime and any included offenses, where based upon a single act, amount to duplicative convictions. Second, where not expressly authorized by the Legislature, the presumptive remedy for improper duplicative convictions is reversal of the conviction for the lesser offense as determined by penalty. As it happens, in most instances, the lesser crime, so defined, will be the included offense — and thus the wide use of the phrase “lesser included offense.” “However, as Tocqueville observed, the familiar should not be confused with the necessary,” as the current case illustrates. Commonwealth v. Pileeki, 62 Mass. App. Ct. at 518.
The rule originally articulated in Kuklis, while somewhat obscured by the now-frequent conjunction of “lesser” and “included,”2 has by no means vanished from the decisional law. As the Supreme Judicial Court recently stated in Commonwealth v. Ogden O., 448 Mass. 798, 808 (2007), quoting from Commonwealth v. Mello, 420 Mass. at 398, “[t]he appropriate remedy for the imposition of duplicative convictions is to vacate both the conviction and sentence on the lesser included offense, and to affirm the conviction on the more serious offense” (emphasis added). In view of Kuklis, as well as the continuing emphasis by the Supreme Judicial Court on the phrase “more serious offense,” see, e.g., Commonwealth v. Valliere, 437 Mass. 366, 371-372 (2002), I do not believe that there is any strict rule requiring dismissal of the included offense as a remedy for duplicative convictions.
However, I also take the view that dismissal of the lesser offense (as determined by penalty) as a remedy for duplication, while both “appropriate,” see Commonwealth v. Valliere, 437 Mass. at 371, and customary, is not mandatory. As the Supreme Judicial Court said in Kuklis, 361 Mass. at 309, and not I think without care and deliberation, “[a]ny one of the three [duplicative] judgments, but no more than one, may properly be affirmed by us.” Indeed, to the extent that the only defect in unauthorized duplicative convictions lies in the affront they pose to double jeopardy principles, it is immaterial which convictions are dismissed as long as the final result is consistent with double jeopardy protections. A court should be free to fashion whatever remedy best serves the ends of justice in any particular case. This was precisely the view we adopted in Commonwealth v. Shuman, 17 Mass. App. Ct, 441, 451-452 (1984).
The majority hints that a rule that allocates to judges unlimited discretion in *909determining which convictions to dismiss in curing a double jeopardy violation might trench on the executive branch’s power to determine the crimes charged in a criminal prosecution. Without question, pretrial dismissals that so limit prosecutorial prerogatives are typically unlawful. See Commonwealth v. Brandano, 359 Mass. 332, 335-336 (1971). However, after trial, a judge has very broad discretion to reverse convictions as a remedy for constitutional error. See Commonwealth v. Powell, 453 Mass. 320, 323 (2009). While, in the interests of comity among the co-equal branches of government, a rule favoring dismissal of the lesser charges in cases of duplicative convictions — the very customary practice now in effect in Massachusetts — may be desirable, it is not required by law.
William W. Adams for the defendant.
Ellyn H. Lazar-Moore, Assistant District Attorney, for the Commonwealth.
Thus, I do not believe the majority erred in remanding the case to the trial court and, consistent with Commonwealth v. Shuman, 17 Mass. App. Ct. at 451-452, leaving it to a judge’s sound discretion to determine which sentence to vacate. With the foregoing caveats and observations, I concur in the result.

 Admittedly, in Kuklis, 361 Mass. at 304, the longer sentence, five years and one day (as opposed to the one-year terms on the lesser charges), was suspended; nonetheless, it was the longer sentence.


 In fact, the phrase “lesser included offense” is a relatively modem usage in Massachusetts, appearing in case law only after 1960. See Commonwealth v. Burke, 342 Mass. 144, 149 (1961). At one time, at least, it was clear that the terms “lesser” and “included” had independent meaning. See, e.g., Commonwealth v. Mahoney, 331 Mass. 510, 514 (1954) (“[w]here a lesser offence is included in a greater offence, a prosecution for the former bars a prosecution for the latter”). See also Commonwealth v. Devlin, 335 Mass. 555, 568 (1957).